TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-01-00346-CR







Owen Chaney, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT


NO. 006514, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING






PER CURIAM

Appellant  pleaded guilty to driving while intoxicated.  See Tex. Penal Code Ann. 
§§ 49.04(a), .09(b) (West Supp. 2001).  The district court adjudged him guilty and assessed
punishment at imprisonment for six years, as called for in a plea bargain agreement.  Both appellant,
acting pro se, and appointed appellate counsel filed general notices of appeal.

When a defendant pleads guilty to a felony and the punishment assessed does not
exceed that recommended by the prosecutor and agreed to by the defendant, the notice of appeal
must state that the appeal is for a jurisdictional defect, or that the substance of the appeal was raised
by written motion and ruled on before trial, or that the trial court granted permission to appeal.  Tex.
R. App. P. 25.2(b)(3).  Appellant's notice of appeal does not comply with this rule and fails to confer
jurisdiction on this Court.  Whitt v. State, 45 S.W.3d 274, 275 (Tex. App.--Austin 2001, no pet.);
see also Cooper v. State, 45 S.W.3d 77, 80-81 (Tex. Crim. App. 2001).

The appeal is dismissed for want of jurisdiction.


Before Chief Justice Aboussie, Justices Yeakel and Patterson

Dismissed for Want of Jurisdiction

Filed:   July 31, 2001

Do Not Publish